NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BRIAN E. ULRICH, MICHAEL E. JONES,
JOHN B. RUBINSKY, JOHN A DUKES, JR.,
JOHN EVANGELISTA AND GERALD WIMBERLY,
Petitioners,

v.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
AND _
UNITED STATES POSTAL SERVICE,

Intervenor.

2012-3035

Petition for review of the Merit Systems Protection
Board in consolidated case noS. PHO752100649-I-1,
PH0351110034-I-1, PHO351110035-I-1, PH0752110036-I-
1, PH0752110037-I-1, and SF0752110079-I-1.

ON MOTION

ORDER

ULRICH V. MSPB 2

The petitioners move without opposition for a 130-day
extension of time, until June 8, 2012, to file their initial
brief.

Upon consideration thereof,

IT Is ORDERED THAT:

The motion is granted

FOR THE COURT

 1 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk

ccc Dennis L. Friedrnan, Esq. F"_ED

L. Misha Preheim, Esq. U.S.GDUHTOFAPPEALS FOB

Jeffrey Gauger’  THE FEDERF‘.L C[HCU|T
521 MAY 1 7 2012

JANHURBALY

CLEHK